Name: Commission Directive 2007/72/EC of 13 December 2007 amending Council Directive 66/401/EEC as regards the inclusion of the species Galega orientalis Lam. (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  consumption;  agricultural activity;  marketing;  means of agricultural production
 Date Published: 2007-12-14

 14.12.2007 EN Official Journal of the European Union L 329/37 COMMISSION DIRECTIVE 2007/72/EC of 13 December 2007 amending Council Directive 66/401/EEC as regards the inclusion of the species Galega orientalis Lam. (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 2(1a) thereof, Whereas (1) Galega orientalis Lam. is a fodder plant largely grown in certain Member States and plays a significant role in improving the quality of feed for farm animals. (2) That species is currently not covered by uniform rules on seed certification under Directive 66/401/EEC and therefore the relevant seed cannot benefit from free circulation. (3) Since it meets all relevant conditions for certification, the species Galega orientalis Lam. should therefore be included in the list in Directive 66/401/EEC. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/401/EEC is amended as follows: 1. in Article 2(1)(A)(b), the following entry is inserted between the heading Leguminosae and Hedysarum coronarium L. Sulla: Galega orientalis Lam. fodder galega; 2. in Article 3(1), the following entry is inserted between Festuca rubra L. x Festulolium and Lolium multiflorum Lam.: Galega orientalis Lam. fodder galega; 3. Annexes II and III are amended as set out in the Annex to this Directive. Article 2 Transposition Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2008 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). ANNEX 1. Annex II to Directive 66/401/EEC is amended as follows: (a) in the table in point 2.A of Section I CERTIFIED SEED, the following line is inserted between the heading LEGUMINOSAE and Hedysarum coronarium: Species Germination Analytical purity Maximum content of seeds of other plant species in a sample of the weight specified in column 4 of Annex III (total per column) Conditions as regards content of lupin seeds of another colour and of bitter lupin seeds Minimum germination (% of pure seed) Maximum content of hard seed (% of pure seed) Minimum analytical purity (% by weight) Maximum content of seeds of other plant species (% by weight) Total A single species Agropyron repens Alopecurus myosuroides Melilotus spp. Raphanus raphanistrum Sinapis arvensis Avena fatua, Avena ludoviciana, Avena sterilis Cuscuta spp. Rumex spp. other than Rumex acetosella and Rumex maritimus 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 Galega orientalis Lam. 60 40 97 2,0 1,5 0,3 0 0 0 0 (l) (m) 10 (e) (b) in the table in point 2.A of Section II BASIC SEED, the following line is inserted between the heading LEGUMINOSAE and Hedysarum coronarium: Species Maximum content of seeds of other plant species Other standards or conditions Total (% by weight) Content by number in a sample of the weight specified in column 4 of Annex III (total per column) A single species Rumex spp. other than Rumex acetosella and Rumex maritimus Agropyron repens Alopecurus myosuroides Melilotus spp. 1 2 3 4 5 6 7 8 Galega orientalis Lam. 0,3 20 2 (e) (j) 2. in Annex III, in the table the following line is inserted between the heading LEGUMINOSAE and Hedysarum coronarium: Species Maximum weight of a lot (tonnes) Minimum weight of a sample to be drawn from a lot (grams) Weight of the sample for the determinations by number provided for in columns 12 to 14 of Annex II (I) (2) (A) and columns 3 to 7 of Annex II (II) (2) (A) (grams) 1 2 3 4 Galega orientalis Lam. 10 250 200